DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alex Shtraym on November 3, 2021.
The application has been amended as follows: 
Claim 29: The forest machine according to Claim 1, wherein each pair additionally includes a second support surface and a second counter surface for transmitting compressive and tensile forces. 
Allowable Subject Matter
Claims 1 and 24-40 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In light of the arguments presented on October 27, 2021 and the filed amendments the claims are found allowable. Examiner agrees that the prior art of Haringer fails to teach a power transmission arranged through the swing bearing fitted in connection with the chassis to transmit power to the wheels of each swing bogie. While other prior art references such as Christianson (US 7222924 B2) teach a power transmission arranged through a bearing, it would not be reasonable, nor would there be motivation to further combine Christianson with Gustafson, Haringer, and Kahle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Figure 7 contains reference numeral 76 which is not mentioned in the description. b. 	Figure 6 does not contain reference numeral 17 as mentioned on Page 9 line 33 of the specification.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611